Exhibit 10.1

LOGO [g197656g02i88.jpg]

NINTH MODIFICATION AGREEMENT

(Loan Agreement)

This Ninth Modification Agreement (the “Modification Agreement”), dated as of
July 15, 2011, for reference purposes only, is made by and between GREENHILL &
CO., INC., a Delaware corporation (“Borrower”), and FIRST REPUBLIC BANK
(“Lender”), with reference to the following facts:

A. Lender has previously entered into a Loan Agreement (“Loan Agreement”) dated
as of January 31, 2006, pursuant to which Lender has provided to Borrower a
revolving line of credit loan (“Loan”) in the original Commitment amount of
Twenty Million and 00/100 Dollars ($20,000,000.00).

B. The Loan Agreement was amended pursuant to the terms of:

 

  1. that certain First Modification Agreement dated as of August 1, 2006;

 

  2. that certain Second Modification Agreement dated as of March 14, 2007;

 

  3. that certain Third Modification Agreement dated as of May 2, 2007;

 

  4. that certain Fourth Modification Agreement dated December 13, 2007;

 

  5. that certain Fifth Modification Agreement dated December 18, 2008;

 

  6. that certain Sixth Modification Agreement dated December 22, 2009;

 

  7. that certain Seventh Modification Agreement dated April 30, 2010; and

 

  8. that certain Eighth Modification Agreement dated December 31, 2010.

C. In connection with the Loan Agreement, Borrower has executed one original
note and five amended and restated notes as set forth below, the most current
note is referred to as the “Existing Note.” The Existing Note supersedes and
replaces the prior notes set forth below:

1. that certain Promissory Note dated January 31, 2006, executed by Borrower
payable to Lender in the original principal sum of $20,000,000.00;

2. that certain Amended and Restated Promissory Note dated March 14, 2007,
executed by Borrower payable to Lender in the original principal sum of
$50,000,000.00;

3. that certain Amended and Restated Promissory Note dated May 2, 2007, executed
by Borrower payable to Lender in the original principal sum of $75,000,000.00;

4. that certain Amended and Restated Promissory Note dated December 13, 2007,
executed by Borrower payable to Lender in the original principal sum of
$90,000,000.00;

5. that certain Amended and Restated Promissory Note dated December 18, 2008,
executed by Borrower payable to Lender in the original principal sum of
$90,000,000.00; and

6. that certain Fifth Amended and Restated Promissory Note dated April 30, 2010,
executed by Borrower payable to Lender in the original principal sum of
$75,000,000.00.

 

LOAN NO. 91-408969-4 / AFS #0210053059    - 1 -   



--------------------------------------------------------------------------------

D. The Loan Agreement and the Existing Note are secured by the terms of:

1. a Third-Party Security Agreement dated May 2, 2007, executed by Greenhill
Capital Partners, LLC, which was later replaced by an Amended and Restated
Third-Party Security Agreement dated as of December 22, 2009, executed by
Greenhill Capital Partners, LLC (“Greenhill Capital Security Agreement”);

2. a Third-Party Security Agreement dated December 13, 2007, executed by
Greenhill Venture Partners, LLC, which was later replaced by an Amended and
Restated Third-Party Security Agreement dated December 22, 2009, executed by
Greenhill Venture Partners LLC (“Greenhill Ventures Security Agreement”); and

3. a Security Agreement (LLC Distributions) dated April 30, 2010, executed by
Greenhill & Co., Inc. (“Greenhill Security Agreement”). (The Greenhill Capital
Security Agreement, the Greenhill Ventures Security Agreement, and the Greenhill
Security Agreement, as reaffirmed, are collectively referred to as the “Security
Agreements”.)

E. The Loan Agreement, the Existing Note and the Security Agreements are
referred to collectively as the “Existing Loan Documents.” The Existing Note and
any amended and restated note to be executed and delivered as provided below are
referred to collectively as the “Note.” The Existing Loan Documents and all
documents to be executed and delivered as provided below, including the Note,
are referred to collectively as the “Loan Documents.” Capitalized terms which
are not defined herein shall have the meanings provided in the Loan Agreement or
the other Loan Documents or, if not defined therein, in the California
Commercial Code.

NOW THEREFORE, for valuable consideration the receipt and adequacy of which is
hereby acknowledged, Lender and Borrower agree as follows.

1. Adoption of Recitals. The recitals set forth above are adopted as a part of
the agreement of the parties, and the facts set forth therein are acknowledged
and agreed to be true, accurate and complete.

2. Acknowledgment of Loan Documents. Borrower hereby acknowledges and agrees
that as of the date of this Modification Agreement, the Loan Agreement as
modified and all other Existing Loan Documents remain in full force and effect.

3. UCC Lien. Borrower hereby acknowledges and agrees that pursuant to the terms
of the Security Agreements, all Obligations owed to Lender under the Loan
Agreement and the Existing Note are secured by the assets referred to therein
(“Collateral”); and Borrower has not granted and is not aware of any other lien
on such Collateral other than the lien of Lender.

4. Changes to Collateral.

4.1 Release of Collateral for Loan. Concurrently with the execution and delivery
of this Modification Agreement, the Greenhill Ventures Security Agreement shall
be deemed terminated. Lender shall be deemed to have released the lien granted
thereunder on the assets specified as collateral therein. Lender shall
thereafter promptly file a UCC-3 lien release for File No. 4817481 as amended by
File No. 4107493 on file with the Delaware Department of State on the assets
specified as collateral therein to the extent that the assets are encumbered
only by virtue of said security agreement.

4.2 Consent to Sale. Notwithstanding the provisions of Section 4.2 of the
Greenhill Capital Security Agreement, Lender hereby consents to the sale by
Greenhill Capital Partners, LLC of substantially all of its interest in
Greenhill Capital Partners II, L.P., a Delaware limited partnership (the “U.S.
Fund II”), Greenhill Capital Partners (Cayman) II, L.P., a Cayman Islands
exempted limited partnership (the “Offshore Fund II”), Greenhill Capital
Partners (Employees) II, L.P., a Delaware limited partnership (the “Employee
Fund II”), and Greenhill Capital Partners (Executives) II, L.P., a Delaware
limited partnership (the “Executive Fund II”, and together with the U.S. Fund
II, the Offshore Fund II, and the Employee Fund II, the “Funds II”). Such sale
shall be completed not later than thirty (30) days from the date hereof. Upon
completion of such sale, Greenhill Capital Partners, LLC shall inform Lender of
such assets which were transferred and such assets which were not transferred.

5. Modification of Loan Documents.

5.1 Extension of Maturity Date of Loan. The Maturity Date of the Loan is
extended to April 30, 2012.

 

- 2 -



--------------------------------------------------------------------------------

5.2 Acknowledgement of April 30, 2011 Commitment Reduction.

(a) The parties hereby memorialize their agreement that as of April 30, 2011,
the Commitment amount of the Loan was reduced from SEVENTY-FIVE MILLION AND
NO/100THS DOLLARS ($75,000,000.00) to SIXTY MILLION AND NO/100THS DOLLARS
($60,000,000.00).

(b) Concurrently with the execution and delivery of this Modification Agreement,
Borrower shall execute and deliver to Lender a Sixth Amended and Restated
Promissory Note which will be in form and substance acceptable to Lender (“Sixth
Amended and Restated Note”). Concurrently therewith, the Fifth Amended and
Restated Note shall be cancelled.

(c) Lender acknowledges that as April 30, 2011, Borrower reduced the outstanding
principal balance of the Existing Note to an amount not exceeding SIXTY MILLION
AND NO/100THS DOLLARS ($60,000,000.00).

5.3 Paydown and Reduction of Principal.

(a) Not later than September 30, 2011, Borrower shall pay all outstanding
principal in excess of the sum FIFTY MILLION AND NO/100THS DOLLARS
($50,000,000.00) and shall execute Lender’s standard modification documentation
to memorialize the reduction of the Commitment amount to $50,000,000,00.

5.4 Reporting Covenants. The Reporting Covenants set forth in Sections 7.1
through 7.4 of Exhibit A of the Loan Agreement shall be amended as follows and
the remainder will remain in full force and effect:

(a) Section 7.3 shall be deleted in its entirety and replaced with the
following:

“7.3. Quarterly Financial Statements. Borrower shall deliver to Lender the
following:

a. Within ten days of filing, copies of company prepared SEC filings (10-Q)
quarterly financial statements.

b. Within forty-five (45) days of the end of each fiscal quarter of every year,
company prepared quarterly accounts receivable statements.”

(b) Section 7.4 shall be deleted in its entirety and replaced with the
following:

“7.4. Annual Financial Statements. Borrower shall deliver to Lender the
following:

a. Within ten days of filing, copies of CPA audited SEC filings (10-K) annual
financial statements.

b. Within one hundred twenty (120) days of Borrower’s fiscal year end, company
prepared consolidating financial statements.”

5.5 Financial Covenants. The following Financial Covenants shall amend the
Financial Covenants set forth in Section 5.5 of the Seventh Modification
Agreement dated as of April 30, 2010:

(a) Liquidity. Section 5(c) of the Seventh Modification Agreement is deleted in
its entirety and replaced with the following:

“At the time of each Advance under the Loan Agreement Borrower shall maintain
minimum Liquidity of $30,000,000. For purposes of this Financial Covenant,
“Liquidity” shall include the following: “Liquid Assets” of Borrower:
(i) unencumbered cash and certificates of deposit; (ii) treasury bills and other
obligations of the federal government; and (iii) readily marketable securities
(including commercial paper, but excluding restricted stock and stock subject to
the provisions of Rule 144 of the Securities and Exchange Commission) (unless
such stock can be sold without regard to the “volume limitations” under Rule
144).”

(b) 15-Days Out of Debt. Section 5(e) of the Seventh Modification Agreement
entitled “15 Days Out of Debt” is deleted in its entirety.

 

- 3 -



--------------------------------------------------------------------------------

5.6 Request for Advance; Borrowing Base Certificate. In addition to the other
requirements under the Loan Agreement, as amended, each request for an advance
shall be generally in the form attached hereto as Exhibit A and be accompanied
by a borrowing base certificate generally in the form attached hereto as Exhibit
A.

6. Representations and Warranties. As a material inducement to Lender’s
execution of this Modification Agreement, Borrower makes the following
warranties and representations to Lender.

6.1 Authority. This Modification Agreement and each other document delivered to
Lender in connection with this Modification Agreement have been duly authorized,
and upon execution and delivery will constitute legal, valid and binding
agreements and obligations of such party enforceable in accordance with their
respective terms, except, in each case, as enforcement thereof may be limited by
bankruptcy, insolvency or other laws relating to or affecting enforcement of
creditors’ rights or by general equity principles.

6.2 Financial Information. All financial and other information that has been or
will be supplied to Lender is sufficiently complete to give Lender accurate
knowledge of such party’s financial condition as of the time of the delivery of
same to Lender and is a true statement of such party’s financial condition and
reflects any and all material contingent liabilities as of the time of the
delivery of same to Lender.

6.3 No Defaults. There currently exist no fact or occurrence which would
constitute an Event of Default under the Loan Agreement.

6.4 Other Encumbrances. There are no encumbrances or liens affecting all or part
of the Collateral provided by Borrower except for the liens and security
interests in favor of Lender and the Permitted Liens.

6.5 Lawsuits. There is no lawsuit, tax claim or adjustment or other dispute
pending, or, to the knowledge of such party, threatened against such party, his,
her or its property, his, her or its business or the Collateral as to which
there is a significant probability of an adverse decision that, after taking
into account any insurance coverage for such matter, reasonably would be
expected to have a material adverse effect on the business or the financial
condition of Borrower, the Collateral or Lender’s right and remedies under this
Modification Agreement.

7. No Other Modification of Loan Documents. Nothing contained in this
Modification Agreement shall be construed to obligate Lender to extend the time
for payment of any Note issued in connection with the Loan Agreement or
otherwise modify any of the Loan Documents in any respect, except as expressly
set forth in this Modification Agreement.

8. Conditions Precedent. The following are conditions precedent to Lender’s
obligations under this Modification Agreement and the effectiveness of this
Modification Agreement:

8.1 Receipt by Lender of the duly executed originals of: (i) this Modification
Agreement; (ii) the Sixth Amended and Restated Note; (iii) a Reaffirmation
Agreement to be executed by Greenhill Capital Partners, LLC consenting to the
transaction provided for herein in form and substance acceptable to Lender;
(iv) Board Resolutions and/or a Consent in Lieu of Meeting of Credit Committee
of Board of Directors of Greenhill & Co., Inc. consenting to the transaction
provided for herein in form and substance acceptable to Lender; (v) LLC
Authorization for Greenhill Capital Partners, LLC in form and substance
acceptable to Lender; (vi) LLC Authorization for Greenhill Venture Partners,
LLC; and (vii) the Consent of Sole Member of Greenhill Capital Partners, LLC in
form and substance acceptable to Lender.

8.2 Reimbursement to Lender by Borrower of Lender’s costs and expenses incurred
in connection with this Modification Agreement and the transactions contemplated
hereby, including, without limitation, the fees set forth in Section 9 below,
whether such services are furnished by Lender’s employees or agents or by
independent contractors.

8.3 The representations and warranties contained in this Modification Agreement
and the other Loan Documents are true and correct.

8.4 All payments due and owing to Lender under the Loan Documents have been paid
current as of the effective date of this Modification Agreement.

8.5 Any UCC, tax lien, litigation, judgment and other searches, fictitious
business name statement filings, insurance certificates, notices or other
similar documents which Lender may reasonably require and in such form as Lender
may reasonably require, in order to reflect Lender’s first priority security
interest in the Collateral and in order to fully consummate all of the
transactions contemplated hereunder.

8.6 Such other documents as Lender may require under any other section of this
Modification Agreement.

9. Fees. Borrower shall pay to Lender upon the execution of this Modification
Agreement or upon Lender’s request the following:

9.1 Commitment Fee. A Commitment Fee of $135,420.00. Said amount shall be owed
whether or not the maximum loan amount is advanced for whatever reason; and said
amount shall be deemed fully earned upon execution of this Modification
Agreement regardless whether the Loan is later accelerated upon the occurrence
of an Event of Default.

 

- 4 -



--------------------------------------------------------------------------------

9.2 Expenses and Attorneys Fees. All of Lender’s costs, charges and expenses
paid or incurred by Lender in connection with the preparation of this
Modification Agreement and the transactions contemplated hereby, including all
filing fees and attorneys’ fees in the amount of $13,853.50.

9.3 Method of Payment. Such amounts may be debited by Lender from any account
maintained in the name of Borrower.

10. Events of Default and Remedies.

10.1 Events. The occurrence and continuance of any of the following events shall
constitute an Event of Default hereunder at the option of Lender:

(a) Failure to make any payment provided for under this Modification Agreement.

(b) Failure to take any action or comply with any condition provided for under
this Modification Agreement.

(c) The occurrence and continuance of an Event of Default under the (i) Loan
Agreement as modified or any related documents, (ii) this Modification
Agreement, (iii) the Note, or (iv) any documents executed in connection
herewith.

10.2 Remedies. Upon the occurrence of an Event of Default, Lender may declare an
Event of Default under the Loan Agreement and/or any other Loan Document and
exercise the remedies under the Loan Agreement, the Note and any other Loan
Document, including (without limitation) the imposition of default interest
under the Note.

11. Indemnification. Borrower hereby agrees to indemnify and hold Lender and its
officers, directors, agents, employees, representatives, shareholders,
affiliates, participating lenders, successors and assigns harmless from and
against any and all claims, demands, damages, liabilities, actions, causes of
action, suits, costs and expenses, including attorneys’ fees and costs, directly
or indirectly arising out of or relating to the transactions contemplated by
this Modification Agreement.

12. NO CLAIMS. BORROWER ACKNOWLEDGES AND AGREES THAT TO THE BEST OF ITS PRESENT
KNOWLEDGE (A) IT HAS NO OFFSETS OR DEDUCTIONS OF ANY KIND AGAINST ANY OR ALL OF
THE OBLIGATIONS; AND (B) IT HAS NO DEFENSES OR OTHER CLAIMS OR CAUSES OF ACTION
OF ANY KIND AGAINST LENDER IN CONNECTION WITH THE LOAN OR THE COLLATERAL.

13. Waiver and Release.

13.1 In further consideration of Borrower and Lender entering into this
Modification Agreement, Borrower and Pledgors and Borrower’s and Pledgors’ past
and present employees and agents (collectively referred to as the “Releasing
Parties”) hereby waive and release any and all claims, rights and defenses,
causes of action, damages, debts and offsets of any nature whatsoever whether
heretofore or now existing (known or unknown, liquidated or unliquidated,
whether based in tort, contract, or other legal or equitable theory) which each
of them now has (or might have) against Lender, all of its past and present
officers, directors, employees, agents, attorneys or representatives (“Released
Claims”). This waiver and release includes, but is not limited to, claims,
defenses, offsets and causes of action arising from or in any way related to any
of the Loan Documents and any promissory notes executed in connection and all
modifications, supplements and extensions thereto, all the advances thereunder
and Lender’s actions in connection therewith.

13.2 The Releasing Parties each understand (a) that it is possible that unknown
losses or claims may exist, or (b) that past known losses have been
underestimated; nevertheless each of the Releasing Parties is taking this risk
into account in determining the consideration it is to receive for this release
through this Modification Agreement. Consequently, each of the Releasing Parties
expressly waives all rights and benefits conferred by Section 1542 of the
California Civil Code which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

13.3 Each person signing below on behalf of Borrower or Pledgors hereunder
acknowledges that he or she has read each of the provisions of this Release.
Each such person fully understands that this Release has important legal
consequences, and each such person realizes that they are releasing any and all
Released Claims that Borrower or any such guarantor may have as of the Release
Date. Borrower and each Pledgor hereunder hereby acknowledge that each of them
has had an opportunity to obtain a lawyer’s advice concerning the legal
consequences of each of the provisions of this Release.

 

- 5 -



--------------------------------------------------------------------------------

14. Continuing Effect of Loan Documents. The Loan Agreement, the Note and other
Loan Documents, as modified by this Modification Agreement, shall remain in full
force and effect in accordance with their terms and are affirmed by Borrower.

15. Miscellaneous.

15.1 Controlling Provisions. To the extent that there is any inconsistency or
conflict between the terms, conditions and provisions of the Loan Documents,
this Modification Agreement and any document executed in connection herewith,
the terms, conditions and provisions of this Modification Agreement will
prevail.

15.2 Modifications of Agreement. This Modification Agreement may be modified
only by a written agreement signed by Lender and the other party who is affected
by such modification.

15.3 Entire Agreement. This Modification Agreement shall be included within the
meaning of the term “Loan Documents” under the Loan Agreement. This Modification
Agreement and the other Loan Documents contain the entire agreement and
understanding among the parties concerning the matters covered by this
Modification Agreement and the other Loan Documents and supersede all prior and
contemporaneous agreements, statements, understandings, terms, conditions,
negotiations, representations and warranties, whether written or oral, made by
Lender and any of the other parties to this Modification Agreement concerning
the matters covered by this Modification Agreement and the other Loan Documents.

15.4 Severability. In the event that any provision, or portions thereof, of this
Modification Agreement is held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions, or portions thereof, shall not be affected thereby.

15.5 Descriptive Headings; Interpretation. The headings to sections of this
Modification Agreement are for convenient reference only and shall not be used
in interpreting this Modification Agreement. For purposes of this Modification
Agreement, the term “including” shall be deemed to mean “including, without
limitation.”

15.6 No Waiver. No waiver by Lender of any of its rights or remedies in
connection with the Loan shall be effective unless such waiver is in writing and
signed by Lender. No waiver of any breach or default shall be deemed a waiver of
any breach or default thereafter occurring.

15.7 Rights Cumulative. Lender’s rights and remedies under this Modification
Agreement are cumulative with and in addition to any and all other legal and
equitable rights and remedies which Lender may have in connection with the Loan.

15.8 Time of the Essence. Time is of the essence with respect to each provision
of this Modification Agreement.

15.9 Counterparts. This Modification Agreement may be executed in counterparts,
each of which shall constitute an original, and all of which together shall
constitute one and the same agreement.

15.10 Successors and Assigns. This Modification Agreement shall bind and inure
to the benefit of the parties hereto and their respective successors and
assigns. Lender may assign its rights under this Modification Agreement;
however, any other party to this Modification Agreement may not assign this
Modification Agreement or any rights and duties or obligations of them hereunder
without the prior written consent of Lender.

15.11 Controlling Law. This Modification Agreement and any instrument or
agreement executed in connection with this Modification Agreement shall be
governed by and construed under the laws of the State of California.

15.12 Attorneys’ Fees. Lender shall be entitled to recover all costs and
expenses, including reasonable attorneys’ fees and costs, incurred by Lender in
enforcing any of the terms of this Modification Agreement or the other Loan
Documents, from any party against whom this Modification Agreement is sought to
be enforced whether or not any legal proceedings are instituted by Lender.
Without limiting the generality of the immediately preceding sentence, upon
Lender’s demand, Lender shall be reimbursed for all costs and expenses,
including attorneys’ fees and costs, which are incurred by Lender in connection
with any action by Lender for relief from the automatic stay arising under
Bankruptcy Code Section 362(a), 11 U.S.C. §362(a).

15.13 Authorization. Borrower hereby authorizes Lender to file any appropriate
financing statements to reflect any and all modifications to the Loan Documents
set forth in this Modification Agreement and to perfect any liens grated in
connection herewith.

 

- 6 -



--------------------------------------------------------------------------------

15.14 No Third Party Beneficiaries. This Modification Agreement is entered into
for the sole benefit of Lender and the other parties executing this Modification
Agreement, and no other party shall have any right of action under this
Modification Agreement.

16. REVIEW WITH INDEPENDENT COUNSEL. EVERY PARTY WHO EXECUTES THIS MODIFICATION
AGREEMENT ACKNOWLEDGES AND AGREES THAT (A) IT HAS CAREFULLY READ ALL OF THE
TERMS AND CONDITIONS OF THIS MODIFICATION AGREEMENT AND THE DOCUMENTS
CONTEMPLATED BY THIS MODIFICATION AGREEMENT AND UNDERSTANDS SUCH TERMS AND
CONDITIONS; AND (B) IT HAS ENTERED INTO THIS MODIFICATION AGREEMENT FREELY AND
VOLUNTARILY, AFTER HAVING CONSULTED WITH ITS INDEPENDENT LEGAL COUNSEL OR AFTER
HAVING HAD AN OPPORTUNITY TO CONSULT WITH ITS INDEPENDENT LEGAL COUNSEL.

[SIGNATURE PAGE FOLLOWS]

 

- 7 -



--------------------------------------------------------------------------------

BORROWER:     LENDER:

GREENHILL & CO., INC.,

a Delaware corporation

    FIRST REPUBLIC BANK By:  

 

    By:  

 

      Name:  

 

      Title:  

 

PLEDGORS:      

The undersigned Pledgors hereby agree to the terms of, and

are bound by, Section 13 of this Agreement.

     

GREENHILL CAPITAL PARTNERS, LLC,

a Delaware limited liability company

      By:  

 

      Name:  

 

      Title:  

 

     

GREENHILL VENTURE PARTNERS, LLC,

a Delaware limited liability company

      By:  

 

      Name:  

 

      Title:  

 

     

 

- 8 -